154 U.S. 653
14 S.Ct. 1189
25 L.Ed. 977
GRAND TRUNK RY. OF CANADAv.WALKER.
No. 219.
April 5, 1880.

John Rand, for plaintiff in error.
A. A. Strout, for defendant in error.
Mr. Chief Justice WAITE delivered the opinion of the court.


1
Although much, and probably all, the testimony in this case is embodied in the bill of exceptions, the only exception taken below was to the following instruction to the jury:


2
'The defendants, if they undertook to manage and conduct the business of running their trains by telegraph, were bound to have a proper and fit telegraph line for this purpose, with a reasonable number of telegraph stations and operators to properly conduct and control the movements of the trains. And it is for the jury to decide whether this duty was performed by the defendants, or whether they were guilty of negligence and want of ordinary care in this respect, by not having the requisite number of telegraph stations and operators for conducting the business of the road. If they were guilty of such negligence and want of care, and thus occasioned the injury, which otherwise would not have occurred, then the jury would be authorized to find a verdict for plaintiff.'


3
We see no error in this instruction as an abstract principle of law, and no complaint is made of it here on that account. The whole effort on the part of the plaintiff in error has been to show that upon the evidence the verdict ought to have been in its favor. That question we cannot consider. The instruction was right, and certainly not so far inapplicable to the allegation in the writ as to justify a reversal of the judgment on that account.


4
The judgment is affirmed.